Exhibit T&K DRAFT – 7/21/08 BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. 2004 LONG TERM INCENTIVE PLAN (Amended and Restated Effective August 1, 2008) STOCK APPRECIATION RIGHTS AGREEMENT THIS AGREEMENT, made and entered into as of the day of , 20, by and between Boots & Coots International Well Control, Inc., a Delaware corporation (together with each of its Subsidiaries, the “Company”), and , a full-time employee or consultant (whether full or part time) of the Company (the “Participant”). WHEREAS, the Compensation Committee of the Board of Directors or such other committee designated by the Board of Directors (the “Committee”), acting under the Boots & Coots International Well Control, Inc. 2004 Long Term Incentive Plan (Amended and Restated Effective August 1, 2008) (the “Plan”), has the authority to grant Incentive Awards of Stock Appreciation Rights (each an “SAR” and together the “SARs”) to full-time employees or consultants (whether full or part time) of the Company; and WHEREAS, pursuant to the Plan, the Committee has determined to grant such an Incentive Award to the Participant on the terms and conditions set forth in the Plan and this Agreement, and the Participant desires to accept such Incentive Award; NOW, THERFORE, in consideration of the premises and mutual covenants and agreements contained herein, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.
